Citation Nr: 1547468	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-11 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1963 to September 1967, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at an August 2015 hearing held before the undersigned via videoconference from the RO.  A transcript of the hearing is associated with the claims file.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The basis of the denial of service connection for left and right upper peripheral neuropathies was that no diagnosis of the claimed conditions was made.

However, at the August 2015 Board hearing, the Veteran reported that a treating doctor had only a few days earlier diagnosed peripheral neuropathy of the upper extremities.  He indicated that the record of such was going to be submitted at or soon after the hearing, and he submitted a waiver of initial AOJ consideration for such.  Unfortunately, the submitted documents include only a release of information for treatment records from the VA medical center in Lebanon, Pennsylvania, and not the treatment records themselves.

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  As the Veteran has identified potentially relevant VA records, such must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records from the VA medical center in Lebanon, Pennsylvania, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, to include those for the period of August 2009 to the present.

2.  If a diagnosis of upper extremity peripheral neuropathy or other neurological disorder of the upper extremities is noted in the VA treatment records, particularly on or about August 19, 2015, schedule the Veteran for a VA peripheral neurology examination.  The claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the complete electronic file, relevant records must be printed and provided for review.

The examiner must opine as to whether a diagnosis of upper extremity neuropathy or other neurological condition is warranted.  

For any condition diagnosed, the examiner must opine as to whether it is at least as likely as not (probability of 50 percent or greater) such is related to military service, to include exposure to herbicides in Vietnam.  

Also, is it at least as likely as not any diagnosed condition is due to or caused by the service-connected diabetes mellitus.

Is it at least as likely as not any diagnosed condition is aggravated (i.e., worsened) beyond the natural progress by the service-connected diabetes mellitus.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's upper extremity neurologic condition found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.

A full and complete rationale for all opinions expressed is required.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




